DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/2/2020 has been entered.
 
Response to Amendments
Acknowledgement is made of Applicant's claim amendments on 12/2/2020. The claim amendments are entered. Presently, claims 16-27 are now pending. Claims 1-15 remain cancelled. Claims 16, 20, and 24 have been amended.

Response to Arguments
Applicant's arguments filed on 12/2/2020 have been fully considered but they are not persuasive.



Applicant argues that the amended claims can overcome the §101 rejection by stating that an improvement is achieved in the system via a recommendation (Applicant’s reply pgs. 8-9). This is not persuasive. The claims as recited denote an abstract idea and the amended limitation states that a recommendation to the social networking system is improved by improving at least one of a probability distribution. A mere statement of improvement is insufficient to overcome the §101 rejection and cannot by itself convey an integration into a practical application.  

Applicant argues that the combination of Wang, Lin, and Kajdanowicz fail to cure the deficiencies because they do not teach the newly amended claim limitations (Applicant’s Reply pgs. 9-10). This is not persuasive. Kajdanowicz is no longer being used. The cited references Wang, Flinn, Baluja, and Lin does teach the amended claim limitations, as shown in the updated mapping below. 

Specification
The use of the terms WIMAX®, JAVA®, IEEE®, PCIe®, FIREWIRE®, and FLASH® which are a trade name or a mark used in commerce, has been noted in this application. It should be capitalized wherever it appears and be accompanied by the generic terminology. It should also include a ®, TM or SM, whichever is appropriate.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
Fig. 1: reference label 106. 

Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In evaluating subject matter eligibility under 35 U.S.C. §101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). If the claim falls within one of the four statutory categories, then the second step in the analysis is to determine whether the claim is directed to a judicial exception (Step 2A). 
The Step 2A analysis is broken down into two prongs. In the first prong (Step 2A, Prong 1), it is determined whether or not the claims recite a judicial exception (e.g., mathematical concepts, mental processes, or certain methods of organizing human activity). If it is determined in Step 2A, Prong 1 that the claims recite a judicial exception, then the analysis proceeds to the second prong (Step 2A, Prong 2), where it is determined whether or not the claims integrate the judicial exception into a practical application. If so, then the evaluation ends and there is no §101 rejection under Step 2A. However, if it is determined at step 2A, Prong 2 that the claims do not integrate the judicial exception into a practical application, then the analysis proceeds to determining whether the claim is a patent-eligible application of the exception (Step 2B). 
In Step 2B, if an abstract idea is present within the claim, then any element or combination of elements in the claim must sufficiently amount to significantly more than the abstract idea itself in order to qualify as eligible subject matter under §101. 
Applicant is advised to consult the 2019 PEG for more details of this analysis.





Step 1
Under the first part of the analysis, claims 16-19 recite a method, claims 20-23 recite a system, and claims 24-27 recite a non-transitory computer-readable medium. Accordingly, these claims fall within the four statutory categories and the analysis now proceeds to Step 2A, Prong 1. 

Step 2A, Prong 1
Under this step, a determination is made as to whether the claims recite a judicial exception (e.g. mathematical concepts, mental processes, or certain methods of organizing human activity). In this case, the claims are determined to recite a judicial exception as explained below.
Claims 16-19 are analyzed below. Independent claims 20 and 24 are substantially similar to independent claim 16 and thus are rejected for the same/similar reasons as claim 16. Independent claim 20 just adds in a computer and storage device, which still amounts to a mathematical process that can be performed on a generic computer. See MPEP 2106.04(a)(2)(I). Likewise, independent claim 24 just adds in a computer readable storage media, which still amounts to a mathematical process that can be performed on a generic computer. See MPEP 2106.04(a)(2)(I).
Dependent claims 21-23 are substantially similar to dependent claims 17-19 and are rejected for the same/similar reasons as claims 17-19. Likewise, dependent claims 25-27 are substantially similar to dependent claims 17-19 and are rejected for the same/similar reasons as those claims.

Claim 16 recites:
A computer-implemented method, comprising: 
establishing variational equations based on attribute labels of nodes in an ego network in a social graph of a social networking system (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).); 
determining likelihood scores for at least a portion of the attribute labels of neighboring nodes from a focal user node in the ego network based on user-specified attribute labels from the social networking system (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).); 
computing probability distributions of possible attribute labels for the focal user node of the ego network based on the variational equations and the likelihood scores (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).); 
….

Claim 17:
The computer-implemented method of claim 16, further comprising: 
…, wherein the update is a user-reported attribute label or a probability distribution update of possible attribute labels from the external process instance inferring the labels for the other ego network of the social networking system (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).); and 
re-computing the probability distributions based at least partly on the update (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).).

Claim 18:
The computer-implemented method of claim 16, further comprising: 
inferring an attribute label based on the probability distributions for the focal user node (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).); and 
...

Claim 19:
The computer-implemented method of claim 16, wherein computing the probability distributions includes inferring at least one explanation for a formation of a social connection in the ego network (which amounts to a mathematical concept. See MPEP 2106.04(a)(2)(I).).

Step 2A, Prong 2
Following the determination that the claims recite a judicial exception, it must now be determined if the claims recite additional elements that integrate the exception into a practical application of the exception (Step 2A, Prong 2). In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that integrate the exception into a practical application of the exception as explained below.





Claim 16 recites:
… receiving a user confirmation of at least one possible attribute label for the focal user node of the ego network, wherein a user is prompted to confirm a top possible attribute label for a label type based on the probability distributions (which amounts to an additional element of receiving data. See MPEP 2106.05(g).); 
providing at least a portion of the computed probability distributions with an external process instance inferring labels for another ego network of the social networking system (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).); and
providing at least one recommendation to the user of the social networking system, wherein the recommendation for the social networking system is improved by improving at least one probability distribution of possible attribute labels for the other ego network (which amounts to an additional element of outputting data. See MPEP 2106.05(g).). 

Claim 17:
The computer-implemented method of claim 16, further comprising: 
receiving an update to a first attribute label of at least one of the neighboring nodes (which amounts to an additional element of receiving data. See MPEP 2106.05(g).), 
…; and 
re-computing the probability distributions based at least partly on the update (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).).


Claim 18:
The computer-implemented method of claim 16, further comprising: 
inferring an attribute label based on the probability distributions for the focal user node (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).); and 
generating a user prompt based on the inferred attribute label for advertisement, friend suggestion, label suggestion, or affiliation suggestion (which amounts to an additional element of outputting data. See MPEP 2106.05(g).).

Claim 19:
The computer-implemented method of claim 16, wherein computing the probability distributions includes inferring at least one explanation for a formation of a social connection in the ego network (which amounts to an additional element of applying the judicial exception. See MPEP 2106.05(f).).

Step 2B 
Based on the Step 2A determination that the claims are directed to a judicial exception, it must now be determined if the claims contain any element or combination of elements that sufficiently amount to significantly more than the judicial exception as stipulated in Step 2B in order to qualify as eligible subject matter under §101. In this case, after considering all claim elements individually and as an ordered combination, it is determined that the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons given above in the Step 2A, Prong 2 analysis.  


Claim 16 recites:
… receiving a user confirmation of at least one possible attribute label for the focal user node of the ego network, wherein a user is prompted to confirm a top possible attribute label for a label type based on the probability distributions (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of receiving data. See MPEP 2106.05(g).); 
providing at least a portion of the computed probability distributions with an external process instance inferring labels for another ego network of the social networking system (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).); and
providing at least one recommendation to the user of the social networking system, wherein the recommendation for the social networking system is improved by improving at least one probability distribution of possible attribute labels for the other ego network (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of outputting data. See MPEP 2106.05(g).). 





Claim 17:
The computer-implemented method of claim 16, further comprising: 
receiving an update to a first attribute label of at least one of the neighboring nodes (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of receiving data. See MPEP 2106.05(g).), 
…; and 
re-computing the probability distributions based at least partly on the update (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).).

Claim 18:
The computer-implemented method of claim 16, further comprising: 
inferring an attribute label based on the probability distributions for the focal user node (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).); and 
generating a user prompt based on the inferred attribute label for advertisement, friend suggestion, label suggestion, or affiliation suggestion (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of outputting data. See MPEP 2106.05(g).).

Claim 19:
The computer-implemented method of claim 16, wherein computing the probability distributions includes inferring at least one explanation for a formation of a social connection in (which amounts to an additional element in correlation with a well-understood, routine, conventional activity of applying the judicial exception. See MPEP 2106.05(f).).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 16, 17, 19-21, 23-25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. “Multi-label relational neighbor classification using social context feature” (hereinafter Wang) in view of Flinn et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2009/0144075, hereinafter Flinn), Baluja et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2008/0275861, hereinafter Baluja), and Lin et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0311030, hereinafter Lin).

Regarding claim 16, Wang teaches:
A computer-implemented method, comprising: 
establishing variational equations based on attribute labels of nodes in an ego network in a social graph of a social networking system (Sections 2 and 2.1: describing equations that can vary in relation to nodes in a social network, i.e. comprising a “Relational Neighbor (RN) classifier [equation that] is a simple relational probabilistic model that makes predictions for a given node based solely on the class labels of its neighbors”.); 
determining likelihood scores for at least a portion of the attribute labels of neighboring nodes from a focal user node in the ego network based on user-specified attribute labels from the social networking system (Sections 2 and 2.1: describing probability computations in relation to the variational equations, wherein the “RN estimates class membership probabilities by assuming the existence of homophily in the dataset, entities connected to each other are similar and likely belong to the same class”.); 
computing probability distributions of possible attribute labels for the focal user node of the ego network based on the variational equations and the likelihood scores (Sections 2 and 2.1: describing probability computations in relation to the variational equations, wherein  “[i]nstead of making a hard labeling during the inference procedure [in equation 3], the weighted-vote relational neighbor classifier (wvRN) extends RN by tracking changes in the class membership probabilities”.); 
….

While the cited reference teaches the limitations of claim 16, it does not explicitly teach: “receiving a user confirmation of at least one possible attribute label for the focal user node of the ego network, wherein a user is prompted to confirm a top possible attribute label for a label type based on the probability distributions” on lines 9-11. Flinn discloses the claim limitations, teaching: a direct feedback process as part an adaptive social network system, wherein users provide feedback regarding attributes/objects (Flinn [0105]). Wherein such attributes/objects can comprise labels (Flinn [0276]) and highest weighted/ranked objects are presented to the users for their selection (Flinn [0165] and [0357]-[0358]). That is, the weights/rankings can be updated based on inferences and user feedback (Flinn [0325]).   
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited reference to include the feedback in Flinn. Doing so would enable “adaptive social network management system provides functions to generate social network metrics associated with people that are determined derivatively from interactions with objects that have a relationship with the corresponding people. The adaptive social network management system can also generate affinities among computer-implemented objects that represent people from inferences of the interests of the people. Social network representations are generated and applied that include the social network metrics and/or affinities.” (Flinn Abstract). 
While the cited references teach the limitations of claim 16, they do not explicitly teach: “providing at least a portion of the computed probability distributions with an external process instance inferring labels for another ego network of the social networking system; and” on lines 12-13. Baluja discloses the claim limitations, teaching: that the inferred label generator can generate a second/additional graph and corresponding label for a second node, wherein the second is separate from the first graph and node (Baluja [0050]-[0052]). Thus, rendering the process for the second graph/node being external from the first graph/node. Wherein the determination of the inferred label comprises probabilistic computations (Baluja [0082]) and can include information from various parties that can be different/external from the user (Baluja [0041]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited references to include the inferences in Baluja. Doing so would enable the generation of “label values [for users of a social network, wherein each value comprises] an inferred interest level of a user in a subject indicated by a label, associating a first user with one or more second users based on one or more relationships specified by the first user, and outputting a first label value for the first user based on one or more second label values of the one or more second users.” (Baluja Abstract). 

While the cited references teach the limitations of claim 16, they do not explicitly teach: “providing at least one recommendation to the user of the social networking system, wherein the recommendation for the social networking system is improved by improving at least one probability distribution of possible attribute labels for the other ego network” on lines 14-17. Lin that recommendations are generated for the user based on inferred user attributes (Lin [0030]). Wherein such recommendations can be determined via probability computations (Lin [0036] and [0061]), which can provide an improvement to the system and recommendations (Lin [0057]-[0058]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited reference to include the recommendations in Lin. Doing so would enable “inferring user interests from both direct and indirect social neighbors. User interests are inferred from social neighbors by exploiting the correlation among multiple attributes of a user, in addition to the social correlation of an attribute among a group of users. Attributes of a user are inferred by obtaining an inferred set of attributes comprised of one or more attributes of social neighbors of the user. Thereafter, the inferred set is modified using a user attribute correlation model describing a probability that the attributes in the inferred set co-occur on the user and one or more of the social neighbors. An inference quality of the obtained attributes can optionally be obtained based on social network properties of the social neighbors. Interactions with the user and/or the social neighbors can be employed to solicit feedback to improve the one or more inferred attributes.” (Lin Abstract). 

Regarding claim 17, Wang teaches:
The computer-implemented method of claim 16, further comprising: 
receiving an update to a first attribute label of at least one of the neighboring nodes, wherein the update is a user-reported attribute label or a probability distribution update of possible attribute labels from the external process instance inferring the labels for the other ego (Sections 2 and 2.1: describing that changes to the equations can be tracked, wherein updates to parameters in the variational equations, e.g. to the class vectors and node class memberships can be taken into account as shown in Table 1. For instance, “the weighted-vote relational neighbor classifier (wvRN) extends RN by tracking changes in the class membership probabilities. wvRN estimates P(Lijvi) as the (weighted) mean of the class membership probabilities of the entities in the neighborhood (Ni)” (Section 2).); and 
re-computing the probability distributions based at least partly on the update (Section 2.1: describing that the variational equations can be updated and re-calculated as needed, i.e. iterations can be repeated as shown in Table 1. Whereby “since only a small portion of the nodes in G have known labels, a collective inference procedure is needed to propagate the label information through the network to related instances” (Section 2). Thus “a node's
class-propagation probability can be regarded as its prior probability for each class” (Section 2.1).).

Regarding claim 19, Wang teaches:
The computer-implemented method of claim 16, wherein computing the probability distributions includes inferring at least one explanation for a formation of a social connection in the ego network (Section 2: describing probability computations related to the nodes so that “instead of uniformly aggregating the neighbor’s labels along each class like wvRN does, we propose to assign each node a class propagation probability distribution, which represents its likelihood of maintaining the neighbor’s class label set. … Therefore, a node’s class-propagation probability can be regarded as its prior probability for each class.” That is, “when inferring the labels of node 2 from node 1, we want to keep its estimation of class 2’s probability much higher than class 1 to make a more accurate prediction. Therefore, a node’s class-propagation probability can be regarded as its prior probability for each class.” (Section 2.1). Whereby such information is captured via social features in the nodes (Section 2.1).).

Regarding claim 20, Wang teaches:
…
…establish variational equations based on attribute labels of nodes in an ego network in a social graph of a social networking system (Sections 2 and 2.1: describing equations that can vary in relation to nodes in a social network, i.e. comprising a “Relational Neighbor (RN) classifier [equation that] is a simple relational probabilistic model that makes predictions for a given node based solely on the class labels of its neighbors”.); 3Application No.: 15/375,050Attorney's Docket No.: 007726.0260U2 
… to set likelihood scores for at least a portion of the attribute labels of neighboring nodes from a focal user node in the ego network based on user-specified attribute labels from the social networking system (Sections 2 and 2.1: describing probability computations in relation to the variational equations, wherein the “RN estimates class membership probabilities by assuming the existence of homophily in the dataset, entities connected to each other are similar and likely belong to the same class”.); 
… compute probability distributions of possible attribute labels for the focal user node of the ego network based on the variational equations and the likelihood scores (Sections 2 and 2.1: describing probability computations in relation to the variational equations, wherein “[i]nstead of making a hard labeling during the inference procedure [in equation 3], the weighted-vote relational neighbor classifier (wvRN) extends RN by tracking changes in the class membership probabilities”.); 
….

While the cited reference teaches the limitations of claim 20, it does not explicitly teach: “A computer system, comprising:” on line 1; “a component stored in memory and configured to” on lines 2, 4, 7, 10, and 17; “a component stored in memory and configured to share at least a portion of the computed probability distributions with another process instance of a method inferring labels for another ego network of the social networking system;” on lines 14-16; and “at least one processor that executes the components stored in the memory” on line 21. Baluja discloses the claim limitations, teaching: 
“A computer system, comprising:”: describing computer hardware or computer system (Baluja [0115] and [0120]). 
 “a component stored in memory and configured to”: describing computer-readable media with instructions that can be carried by the computing system (Baluja [0117] and [0120]). 
“a component stored in memory and configured to share at least a portion of the computed probability distributions with another process instance of a method inferring labels for another ego network of the social networking system”: describing that the inferred label generator can generate a second/additional graph and corresponding label for a second node, wherein the second is separate from the first graph and node (Baluja [0050]-[0052]). Thus, rendering the process for the second graph/node being external from the first graph/node. Wherein the determination of the inferred label comprises probabilistic computations (Baluja [0082]). 
“at least one processor that executes the components stored in the memory”: describing computer-readable media with instructions that can be carried by a processor (Baluja [0120]). 

Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited reference to include the computer components and the inferences in Baluja. Doing so would enable the generation of “label values [for users of a social network, wherein each value comprises] an inferred interest level of a user in a subject indicated by a label, associating a first user with one or more second users based on one or more relationships specified by the first user, and outputting a first label value for the first user based on one or more second label values of the one or more second users.” (Baluja Abstract). 

While the cited references teach the limitations of claim 20, they do not explicitly teach: “receive a user confirmation of at least one possible attribute label for the focal user node of the ego network, wherein a user is prompted to confirm a top possible attribute label for a label type based on the probability distributions;” on lines 10-13. Flinn discloses the claim limitations, teaching: a direct feedback process as part an adaptive social network system, wherein users provide feedback regarding attributes/objects (Flinn [0105]). Wherein such attributes/objects can comprise labels (Flinn [0276]) and highest weighted/ranked objects are presented to the users for their selection (Flinn [0165] and [0357]-[0358]). That is, the weights/rankings can be updated based on inferences and user feedback (Flinn [0325]).   
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the feedback in Flinn. Doing so would enable “adaptive social network management system provides functions to generate social network metrics associated with people that are determined derivatively from interactions with objects that have a relationship with the corresponding people. The adaptive social network management system can also generate affinities among computer-implemented objects that represent people from inferences of the interests of the people. Social network representations are generated and applied that include the social network metrics and/or affinities.” (Flinn Abstract). 

While the cited references teach the limitations of claim 20, they do not explicitly teach: “provide at least one recommendation to the user of the social networking system, wherein the recommendation for the social networking system is improved by improving at least one probability distribution of possible attribute labels for the other ego network; and” on lines 17-20. Lin discloses the claim limitations, teaching: that recommendations are generated for the user based on inferred user attributes (Lin [0030]). Wherein such recommendations can be determined via probability computations (Lin [0036] and [0061]), which can provide an improvement to the system and recommendations (Lin [0057]-[0058]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the recommendations in Lin. Doing so would enable “inferring user interests from both direct and indirect social neighbors. User interests are inferred from social neighbors by exploiting the correlation among multiple attributes of a user, in addition to the social correlation of an attribute among a group of users. Attributes of a user are inferred by obtaining an inferred set of attributes comprised of one or more attributes of social neighbors of the user. Thereafter, the inferred set is modified using a user attribute correlation model describing a probability that the attributes in the inferred set co-occur on the user and one or more of the social neighbors. An inference quality of the obtained attributes can optionally be obtained based on social network properties of the social neighbors. Interactions with the user and/or the social neighbors can be employed to solicit feedback to improve the one or more inferred attributes.” (Lin Abstract). 

Regarding claim 21, claim 21 is substantially similar to claim 17 and therefore is rejected on the same ground as claim 17. Claim 21 is a system claim that corresponds to method claim 17.

Regarding claim 23, claim 23 is substantially similar to claim 19 and therefore is rejected on the same ground as claim 19. Claim 23 is a system claim that corresponds to method claim 19.

Regarding claim 24, Wang teaches:
 …
… establishing variational equations based on attribute labels of nodes in an ego network in a social graph of a social networking system (Sections 2 and 2.1: describing equations that can vary in relation to nodes in a social network, i.e. comprising a “Relational Neighbor (RN) classifier [equation that] is a simple relational probabilistic model that makes predictions for a given node based solely on the class labels of its neighbors”.); 5Application No.: 15/375,050Attorney's Docket No.: 007726.0260U2 
… determining likelihood scores for at least a portion of the attribute labels of neighboring nodes from a focal user node in the ego network based on user-specified attribute labels from the social networking system (Sections 2 and 2.1: describing probability computations in relation to the variational equations, wherein the “RN estimates class membership probabilities by assuming the existence of homophily in the dataset, entities connected to each other are similar and likely belong to the same class”.); 
… computing probability distributions of possible attribute labels for the focal user node of the ego network based on the variational equations and the likelihood scores (Sections 2 and 2.1: describing probability computations in relation to the variational equations, wherein “[i]nstead of making a hard labeling during the inference procedure [in equation 3], the weighted-vote relational neighbor classifier (wvRN) extends RN by tracking changes in the class membership probabilities”.); 
....

While the cited reference teaches the limitations of claim 24, it does not explicitly teach: “A non-transitory computer-readable medium storing instructions, the instructions comprising:” on lines 1-2; “instructions for” on lines 3, 5, 8, and 10; and “instructions for providing at least a portion of the computed probability distributions with an external process instance inferring labels for another ego network of the social networking system; and” on lines 13-15. Baluja 
“A non-transitory computer-readable medium storing instructions, the instructions comprising:” and “instructions for”: describing computer-readable media with instructions that can be carried by the computing system (Baluja [0117] and [0120]).
“instructions for providing at least a portion of the computed probability distributions with an external process instance inferring labels for another ego network of the social networking system; and”: describing that the inferred label generator can generate a second/additional graph and corresponding label for a second node, wherein the second is separate from the first graph and node (Baluja [0050]-[0052]). Thus, rendering the process for the second graph/node being external from the first graph/node. Wherein the determination of the inferred label comprises probabilistic computations (Baluja [0082]) and can include information from various parties that can be different/external from the user (Baluja [0041]).
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited reference to include the computer components and inferences in Baluja. Doing so would enable the generation of “label values [for users of a social network, wherein each value comprises] an inferred interest level of a user in a subject indicated by a label, associating a first user with one or more second users based on one or more relationships specified by the first user, and outputting a first label value for the first user based on one or more second label values of the one or more second users.” (Baluja Abstract).


While the cited references teach the limitations of claim 24, they do not explicitly teach: “receiving a user confirmation of at least one possible attribute label for the focal user node of the ego network, wherein a user is prompted to confirm a top possible attribute label for a label type based on the probability distributions;” on lines 10-12. Flinn discloses the claim limitations, teaching: a direct feedback process as part an adaptive social network system, wherein users provide feedback regarding attributes/objects (Flinn [0105]). Wherein such attributes/objects can comprise labels (Flinn [0276]) and highest weighted/ranked objects are presented to the users for their selection (Flinn [0165] and [0357]-[0358]). That is, the weights/rankings can be updated based on inferences and user feedback (Flinn [0325]).   
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the feedback in Flinn. Doing so would enable “adaptive social network management system provides functions to generate social network metrics associated with people that are determined derivatively from interactions with objects that have a relationship with the corresponding people. The adaptive social network management system can also generate affinities among computer-implemented objects that represent people from inferences of the interests of the people. Social network representations are generated and applied that include the social network metrics and/or affinities.” (Flinn Abstract). 

While the cited references teach the limitations of claim 24, they do not explicitly teach: “providing at least one recommendation to the user of the social networking system, wherein the recommendation for the social networking system is improved by improving at least one probability distribution of possible attribute labels for the other ego network” on lines 16-19. Lin that recommendations are generated for the user based on inferred user attributes (Lin [0030]). Wherein such recommendations can be determined via probability computations (Lin [0036] and [0061]), which can provide an improvement to the system and recommendations (Lin [0057]-[0058]). 
Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the process in the cited references to include the recommendations in Lin. Doing so would enable “inferring user interests from both direct and indirect social neighbors. User interests are inferred from social neighbors by exploiting the correlation among multiple attributes of a user, in addition to the social correlation of an attribute among a group of users. Attributes of a user are inferred by obtaining an inferred set of attributes comprised of one or more attributes of social neighbors of the user. Thereafter, the inferred set is modified using a user attribute correlation model describing a probability that the attributes in the inferred set co-occur on the user and one or more of the social neighbors. An inference quality of the obtained attributes can optionally be obtained based on social network properties of the social neighbors. Interactions with the user and/or the social neighbors can be employed to solicit feedback to improve the one or more inferred attributes.” (Lin Abstract).

Regarding claim 25, claim 25 is substantially similar to claim 17 and therefore is rejected on the same ground as claim 17. Claim 25 is a media claim that corresponds to method claim 17.

Regarding claim 27, claim 27 is substantially similar to claim 19 and therefore is rejected on the same ground as claim 19. Claim 27 is a system claim that corresponds to method claim 19.

Claims 18, 22, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et. al. “Multi-label relational neighbor classification using social context feature” (hereinafter Wang), Flinn et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2009/0144075, hereinafter Flinn), Baluja et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2008/0275861, hereinafter Baluja), and Lin et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0311030, hereinafter Lin) in view of Zhou et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2012/0110071, hereinafter Zhou).

Regarding claim 18, Wang teaches:
The computer-implemented method of claim 16, further comprising: 
inferring an attribute label based on the probability distributions for the focal user node (Sections 2.1: describing that the “proposed multi-label relational classifier estimates the class-membership probability of node vi belonging to class c... based on the class labels of its neighbors” since “a node will be more likely to share a class with neighbors that have a high class-propagation probability”. That is, “links (connections) possess a strong correlation with affiliation classes. Moreover, since each person usually has more than one connection, the involvements of potential groups related to one person’s edges can be utilized as a representation for his/her true affiliations.” (Section 2.2.).); and 
….
While the cited references teach the limitations of claim 18, Zhou further teaches: “generating a user prompt based on the inferred attribute label for advertisement, friend suggestion, label suggestion, or affiliation suggestion” on lines 4-5. Zhou discloses the claim limitations, teaching: a “social growth network module” that can provide suggestions/ recommendations to the user regarding potential activities, friends, relevant events, etc. (Zhou [0027]).). 
	Thus, it would have been obvious to Person Having Ordinary Skill in the Art (PHOSITA) before the effective filing date (EFD) to modify the method in the cited reference to include the suggestions in Zhou. Doing so would enable “[u]ser profile information for a user of a social networking system is inferred based on information about user profile of the user's connections in the social networking system. The inferred user profile attributes may include age, gender, education, affiliations, location, and the like. To infer a value of a user profile attribute, the system may determine an aggregate value based on the attributes of the user's connections. A confidence score may also be associated with the inferred attribute value. The set of connections analyzed to infer a user profile attribute may depend on the attribute, the types of connections, and the interactions between the user and the connections. The inferred attribute values may be used to update the user's profile and to determine information relevant to the user to be presented to the user (e.g., targeting advertisements to the user based on the user’s inferred attributes). (Zhou Abstract).

Regarding claim 22, claim 22 is substantially similar to claim 18 and therefore is rejected on the same ground as claim 18. Claim 22 is a system claim that corresponds to method claim 18
Regarding claim 26, claim 26 is substantially similar to claim 18 and therefore is rejected on the same ground as claim 18. Claim 26 is a media claim that corresponds to method claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
Chu et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2008/0294589): describing probability calculations to infer unknown attribute values for nodes in a social media network, wherein such nodes comprise a person or attributes of a person. 

Gerace et. al. (U.S. Pat. App. Pre-Grant Pub. No. 2006/0282328): describing a plurality of user profiles on websites including a social network, wherein probability calculations can be used to determine targeted ads to present to the users based on the attribute labels in the user profiles. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELENE A HAEDI whose telephone number is (571)270-5762.  The examiner can normally be reached on M-F 11 AM - 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.H./Examiner, Art Unit 2121                                                                                                                                                                                                        




/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121